Title: John S. Harmanson to Franklin and Arthur Lee, 24 March 1779
From: Harmanson, John S.
To: Franklin, Benjamin,Lee, Arthur


Gentlemen
Northampton County Eastern Shore Virg. March 24. 1779
Mr. George Kindall a Neighbour of mine, being bound to France, & not provided with Letters to Paris, I have taken the Liberty to request the favor of Your Civilities shoud he visit Paris— I hope you’ll excuse this Liberty, & also the Liberty to inform you that as I am situated on the Eastern Coast of Virginia oposite to Sandshoal [Island?] abt. 20 Miles North of Cape Charles, that If Any of Your Friends shou’d have Occasion for a Correspondent situated as I am, that I shall do all in my Power to serve them—Goods in general being in request & Tobacco abt £ 10 Virga. C.Y. [Currency] per Ct— I am with much Esteem Gentn. yr. Mo. Obt Srt
John S. Harmanson

P.S. I request my Compts to Mr. Franklin Junr.

 
Addressed: To / The right Honorable / Benj. Franklin & Arthur Lee Esqrs. / Ambassaders for the united States / of N. America. / at the Court of France: / Mr. Kindall
Notation: Harminson March 24. 79—
